Citation Nr: 1225860	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2011, and in excess of 50 percent thereafter.

REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent disability rating.  In January 2008, the Veteran submitted a notice of disagreement with his assigned disability rating.  A statement of the case was issued in November 2008, and the Veteran timely perfected his appeal in December 2008.

In August 2011, the Veteran testified before a Decision Review Officer sitting at the RO in Montgomery, Alabama.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

In October 2011, the RO issued a subsequent rating decision, which increased the Veteran's disability rating for PTSD, increasing it from 30 percent to 50 percent disabling, effective from September 17, 2011.  Since this increase did not constitute a full grants of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Most notably however, in December 2011, the RO proposed a finding of incompetency for the Veteran, which was later implemented in a February 2012 rating decision.  

The appeal is REMANDED to the RO in Montgomery, Alabama.  VA will notify the Veteran if further action is required on his part.





	(CONTINUED ON NEXT PAGE)
REMAND

Following the Veteran's September 17, 2011, VA PTSD examination, VA issued the Veteran a December 2011 rating decision that proposed a finding of incompetency.  Specifically, the rating decision indicated that the September 2011 VA examination report noted that the Veteran was not capable of managing his own financial affairs due to dementia.  Rather, the VA examiner noted that the Veteran's pastor manages his financial affairs for him.

The rating decision noted that a mentally incompetent person is defined as one who, because of injury or disease, lacks the mental capacity to control or manage his own affairs, including disbursements of funds without limitations.  Where there is a doubt as to whether the beneficiary is capable of administering his funds, such doubt will be resolved in favor of competency.  Since there is definitive finding of incompetency by a physician in this case, and the Veteran was not shown to be able to manage his personal affairs, to include the disbursement of funds, a finding of incompetency was proposed.  See 38 C.F.R. § 3.353 (2011).  In February 2012, this finding was implemented.  See Rating Decision, February 21, 2012.

38 C.F.R. § 14.631(a) states that a power of attorney is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before the Department.  Without the signature of a person providing representation for a particular claim under 38 C.F.R. § 14.630 of this part or an accredited veterans service organization representative, agent, or attorney, the appointment is invalid, and the person appointed to provide representation is under no obligation to do so.  The power of attorney shall meet the following requirements: (1) contain a signature from (i) the claimant, or (ii) the claimant's guardian, or (iii) in the case of an incompetent, minor, or otherwise incapacitated person without a guardian, the following in the order named - spouse, parent, other relative or friend (if interests are not adverse), or the director of the hospital in which the claimant is maintained; and (iv) an individual providing representation on a particular claim under 38 C.F.R. § 14.630 of this part or an accredited veterans service organization representative, agent, or attorney; and (2) shall be presented to the appropriate VA office for filing in the Veteran's claims folder.

In July 2012, VA received a letter from the American Legion, which noted that the Veteran's claims file was returned without action.  Although the Veteran had previously appointed the American Legion as his representative, the aforementioned February 2012 rating decision held that he was incompetent, consistent with 38 C.F.R. § 3.353.  According to the regulation cited above, due to the recent finding of incompetency, the Veteran is not competent to appoint himself a representative.  In light of the Veteran's status of incompetency, the Board finds that, upon remand, the RO should attempt to determine whether the Veteran has a legal custodian or guardian who should be informed of all proceedings with regard to this claim.  Thereafter, it should also be determined whether the Veteran's legal custodian or guardian wishes to be represented in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran has a legal custodian or guardian.

2.  Thereafter, provide the Veteran's custodian/ guardian with notice of the specific issue that is currently on appeal before the Board, appropriate notice of VA's duties to notify and to assist with regard to this claim, and notice of his or her right to provide testimony at a hearing.  The custodian/guardian should also be provided with information with respect to the appointment of a representative.

3.  Conduct any additional development deemed necessary based on responses from the Veteran's custodian/guardian.

4.  Readjudicate the Veteran's claim of entitlement to an initial disability rating for PTSD in excess of 30 percent, prior to September 17, 2011, and in excess of 50 percent thereafter.  In the event that the claim is not resolved to the satisfaction of the Veteran and his custodian/guardian, they should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran's custodian/guardian has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

